UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-30535 GRAYSON BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1647596 (I.R.S. Employer Identification No.) 113 West Main Street Independence, Virginia (Address of principal executive offices) (Zip Code) (276) 773-2811 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes£NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 1,718,968 shares of Common Stock, par value $1.25 per share, outstanding as of August 11, 2011. PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets—June 30, 2011 (Unaudited) and December 31, 2010 (Audited) 3 Unaudited Consolidated Statements of Income—Six Months Ended June 30, 2011 and June 30, 2010 4 Unaudited Consolidated Statements of Income—Three Months Ended June 30, 2011 and June 30, 2010 5 Consolidated Statements of Changes in Stockholders’ Equity—Six Months Ended June 30, 2011 (Unaudited) and Year Ended December 31, 2010 (Audited) 6 Unaudited Consolidated Statements of Cash Flows—Six Months Ended June 30, 2011 and June 30, 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Removed and Reserved 29 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 31 2 Part I.Financial Information Item 1.Financial Statements Grayson Bankshares, Inc. and Subsidiary Consolidated Balance Sheets June 30, 2011 and December 31, 2010 June 30, December 31, (Unaudited) (Unaudited) Assets Cash and due from banks $ Interest-bearing deposits with banks Federal funds sold Investment securities available for sale Investment securities held to maturity (fair value approximately $891,087 at June 30, 2011, and $888,013 at December 31,2010) Restricted equity securities Loans, net of allowance for loan losses of $4,898,464 at June 30, 2011 and $4,542,420 at December 31, 2010 Cash value of life insurance Foreclosed assets Property and equipment, net Accrued interest receivable Other assets $ $ Liabilities and Stockholders’ Equity Liabilities\ Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Long-term debt Accrued interest payable Other liabilities $ $ Commitments and contingencies - - Stockholders’ equity Preferred stock, $25 par value; 500,000 shares authorized; none issued - - Common stock, $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued and outstanding in 2011 and 2010, respectively Surplus Retained earnings Accumulated other comprehensive loss ) ) $ $ See Notes to Consolidated Financial Statements. 3 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Income For the Six Months ended June 30, 2011 and 2010 Six Months Ended June 30, (Unaudited) (Unaudited) Interest Income Loans and fees on loans $ $ Interest-bearing deposits in banks Federal funds sold Investment securities: Taxable Exempt from federal income tax Interest expense Deposits Interest on borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Increase in cash value of life insurance Net realized gains on securities Other income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Other expense (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income $ ) $ Basic (loss) earnings per share $ ) $ Weighted average shares outstanding Dividends declared per share $ $ See Notes to Consolidated Financial Statements. 4 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Income For the Three Months ended June 30, 2011 and 2010 Three Months Ended June 30, (Unaudited) (Unaudited) Interest Income Loans and fees on loans $ $ Interest-bearing deposits in banks Federal funds sold Investment securities: Taxable Exempt from federal income tax Interest expense Deposits Interest on borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Increase in cash value of life insurance Net realized gains (losses) on securities ) Other income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Other expense (Loss) income before income taxes ) Income tax (benefit) expense Net (loss) income ) ) $ ) $ Basic (loss) earnings per share $ ) $ Weighted average shares outstanding Dividends declared per share $ $ See Notes to Consolidated Financial Statements. 5 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders’ Equity For the Six Months ended June 30, 2011(unaudited) and the Year ended December 31, 2010 (audited) Accumulated Other Common Stock Retained Comprehensive Shares Amount Surplus Earnings Income (Loss) Total Balance, December 31, 2009 $ ) $ Comprehensive income Net income - Net change in pension reserve net of income taxes of ($60,010) - ) ) Net change in unrealized loss on investment securities available for sale, net of taxes of ($58,196) - ) ) Reclassification adjustment, net of income taxes of ($195,239) - ) ) Total comprehensive income Dividends paid ($.40 per share) ) ) Balance, December 31, 2010 ) Comprehensive income Net loss - - - ) - ) Net change in unrealized loss on investment securities available for sale, net of taxes of$379,477 - Reclassification adjustment, net of income taxes of ($90,104) - ) ) Total comprehensive loss ) Dividends paid ($.10 per share) - - - ) - ) Balance, June 30, 2011 $ ) $ See Notes to Consolidated Financial Statements. 6 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Cash Flows For the Six Months ended June 30, 2011 and 2010 Six Months Ended June 30, (Unaudited) (Unaudited) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operations: Depreciation and amortization Provision for loan losses Deferred income taxes Net realized gains on securities ) ) Accretion of discount on securities, net of amortization of premiums Deferred compensation ) ) Net realized loss on foreclosed assets Changes in assets and liabilities: Cash value of life insurance ) ) Accrued income Other assets ) ) Accrued interest payable ) ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities Purchases of available-for-sale investment securities ) ) Sales of available-for-sale investment securities Maturities/calls/paydowns of available-for-sale investment securities Sales of restricted equity securities - Net decrease in loans Proceeds from the sale of foreclosed assets Purchases of property and equipment, net of sales ) ) Net cash provided by investing activities Cash flows from financing activities Net decrease in deposits ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental disclosure of cash flow information Interest paid $ $ Taxes paid $ $ - Transfers of loans to foreclosed properties $ $ See Notes to Consolidated Financial Statements. 7 Grayson Bankshares, Inc. and Subsidiary Notes to Consolidated Financial Statements (unaudited) Note 1.Organization and Summary of Significant Accounting Policies Organization Grayson Bankshares, Inc. (the “Company”) was incorporated as a Virginia corporation on February 3, 1992 to acquire the stock of The Grayson National Bank (the “Bank”) in a bank holding company reorganization.The Bank was acquired by the Company on July 1, 1992. The Bank was organized under the laws of the United States in 1900 and currently serves Grayson County, Virginia and surrounding areas through ten banking offices.As an FDIC-insured National Banking Association, the Bank is subject to regulation by the Comptroller of the Currency.The Company is regulated by the Board of Governors of the Federal Reserve System. The consolidated financial statements as of June 30, 2011 and for the periods ended June 30, 2011 and 2010 included herein have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of management, the information furnished in the interim consolidated financial statements reflects all adjustments necessary to present fairly the Company’s consolidated financial position, results of operations, changes in stockholders’ equity and cash flows for such interim periods.Management believes that all interim period adjustments are of a normal recurring nature.These consolidated financial statements should be read in conjunction with the Company’s audited financial statements and the notes thereto as of December 31, 2010, included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010.The results of operations for the six-month and three-month periods ended June 30, 2011 are not necessarily indicative of the results to be expected for the full year. The accounting and reporting policies of the Company and the Bank follow generally accepted accounting principles and general practices within the financial services industry. Principles of Consolidation The consolidated financial statements include the accounts of the Company and the Bank, which is wholly owned.All significant intercompany transactions and balances have been eliminated in consolidation. Recent Accounting Pronouncements In July 2010, the Receivables topic of the Accounting Standards Codification (“ASC”) was amended by Accounting Standards Update (“ASU”) 2010-20 to require expanded disclosures related to a company’s allowance for credit losses and the credit quality of its financing receivables. The amendments require the allowance disclosures to be provided on a disaggregated basis.The Company is required to include these disclosures in their interim and annual financial statements.See Note 4. Disclosures about Troubled Debt Restructurings (“TDRs”) required by ASU 2010-20 were deferred by the Financial Accounting Standards Board (“FASB”) in ASU 2011-01 issued in January 2011. In April 2011 the FASB issued ASU 2011-02 to assist creditors with their determination of when a restructuring is a TDR.The determination is based on whether the restructuring constitutes a concession and whether the debtor is experiencing financial difficulties as both events must be present. Disclosures related to TDRs under ASU 2010-20 will be effective for reporting periods beginning after June 15, 2011. In April 2011, the criteria used to determine effective control of transferred assets in the Transfers and Servicing topic of the ASC was amended by ASU 2011-03.The requirement for the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms and the collateral maintenance implementation guidance related to that criterion were removed from the assessment of effective control.The other criteria to assess effective control were not changed.The amendments are effective for the Company beginning January 1, 2012 but are not expected to have a material effect on the financial statements. 8 Grayson Bankshares, Inc. and Subsidiary Notes to Consolidated Financial Statements (unaudited) Note 1.Organization and Summary of Significant Accounting Policies Recent Accounting Pronouncements, continued ASU 2011-04 was issued in May 2011 to amend the Fair Value Measurement topic of the ASC by clarifying the application of existing fair value measurement and disclosure requirements and by changing particular principles or requirements for measuring fair value or for disclosing information about fair value measurements.The amendments will be effective for the Company beginning January 1, 2012 but are not expected to have a material effect on the financial statements. The Comprehensive Income topic of the ASC was amended in June 2011.The amendment eliminates the option to present other comprehensive income as a part of the statement of changes in stockholders’ equity.The amendment requires consecutive presentation of the statement of net income and other comprehensive income and requires an entity to present reclassification adjustments from other comprehensive income to net income on the face of the financial statements.The amendments will be applicable to the Company on January 1, 2012 and will be applied retrospectively. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. Note 2.Restrictions on Cash To comply with banking regulations, the Bank is required to maintain certain average cash reserve balances.The daily average cash reserve requirement was approximately $1,674,000 and $1,943,000 for the periods including June 30, 2011 and December 31, 2010, respectively. Note 3.Investment Securities Debt and equity securities have been classified in the consolidated balance sheets according to management’s intent.The amortized cost of securities and their approximate fair values at June 30, 2011 and December 31, 2010 follow: Amortized Unrealized Unrealized Fair Cost Gains Losses Value June 30, 2011 Available for sale: U.S. Government agency securities $ Government sponsored enterprises Mortgage-backed securities State and municipal securities $ Held to maturity: State and municipal securities $ $ $
